Exhibit 10.1 

   

SERIES A PREFERRED STOCK PURCHASE AGREEMENT

 

THIS SERIES A PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of November [●], 2019, by and among Pacific Oak Residential
Trust, Inc. (formerly known as Reven Housing REIT, Inc.), a Maryland corporation
(the “Company”), the purchaser identified on the signature page and signatory
hereto (the “Purchaser”) and, solely for the limited purposes set forth herein,
Xiaofan Bai, as the Purchaser’s representative (the “Purchaser Representative”).
Certain terms used and not otherwise defined in the text of this Agreement are
defined in Section 10 hereof.

 

RECITALS

 

WHEREAS, the Company and each Purchaser in the Offering are executing and
delivering an agreement in the form of this Agreement (collectively, the
“Purchase Agreements”) in reliance upon the exemption from securities
registration afforded by Section 4(a)(2) of the Securities Act of 1933, as
amended (the “Securities Act”), and/or Rule 506(c) of Regulation D (“Regulation
D”), as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act;

 

WHEREAS, the Company desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Company, shares of 6.0% Series A Cumulative Convertible
Redeemable Preferred Stock, $0.001 par value per share, of the Company (the
“Series A Preferred Stock”) in accordance with the terms and provisions of this
Agreement;

 

WHEREAS, the Company desires to offer and sell up to $15,000,000 in the
aggregate of the Series A Preferred Stock (the “Maximum Offering Amount”), but
not less than $10,000,000 in the aggregate of the Series A Preferred Stock (the
“Minimum Offering Amount”); and

 

WHEREAS, in order to facilitate the purchase and sale of the shares of Series A
Preferred Stock at the Closing, the Company, the Purchaser Representative and
SOR PORT Holdings, LLC, a Maryland limited liability company (the “Parent”),
have entered into an escrow agreement with The Bank of New York Mellon, a New
York banking corporation, as escrow agent (the “Escrow Agent”), for the purpose
of establishing an escrow account (the “Escrow Account”) into which the
Purchaser may direct that all or any portion of the Merger Consideration payable
to the Purchaser be deposited, which proceeds (if any) will be released to the
Company (if at all) at the Closing (as herein defined) as payment, in whole or
in part, for the shares of Series A Preferred Stock purchased by the Purchaser
hereunder.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto
hereby agree as follows:

 

1.             Authorization of Shares. The Company has duly authorized the
offer, sale and issuance pursuant to the terms and conditions hereof of up to
15,000 shares of its Series A Preferred Stock having the preferences, conversion
or other rights, voting powers, restrictions, limitations as to dividends,
qualifications, or terms or conditions of redemption as set forth in the
Articles Supplementary (the “Articles Supplementary”) to be filed with the
Maryland State Department of Assessments and Taxation (the “SDAT”) in
substantially the form attached hereto as Exhibit A at or prior to the Closing
(as defined in Section 3). The shares of Series A Preferred Stock issuable at
the Closing are referred to herein as the “Shares”. In addition, the Company
will reserve a sufficient number of shares of the Company’s Common Stock, par
value $0.001 per share (“Common Stock”), for issuance upon the conversion of the
Shares, pursuant to the Charter Documents (the “Conversion Shares”).

 

2.             Sale and Purchase of the Shares. Upon the terms and subject to
the conditions herein contained, at the Closing the Company will issue and sell
to the Purchaser, and the Purchaser agrees, severally and not jointly, to
purchase from the Company, the number of Shares the Purchaser has elected to
purchase as set forth on the signature page hereto at a per Share purchase price
of $1,000 (the “Per Share Purchase Price”). The aggregate purchase price for the
Shares to be purchased at the Closing by the Purchaser shall equal the product
of (a) the total number of Shares purchased by the Purchaser hereunder as set
forth on the signature page hereto, and (b) the Per Share Purchase Price (such
amount, the “Total Purchase Price”). At or prior to the Closing, the Purchaser
will pay the Total Purchase Price by (i) wire transfer of immediately available
funds in accordance with wire instructions provided by the Company to the
Purchaser prior to the Closing, (ii) certified or cashier’s check of immediately
available funds payable to the Company, (iii) completing the instructions on the
signature page to this Agreement (the “Allocation Instruction”) and directing
that all or any portion of the Merger Consideration payable to the Purchaser be
deposited into the Escrow Account and be released and paid to the Company (if at
all) at the Closing in satisfaction of all or any portion of the Total Purchase
Price for the Shares, in each case, in accordance with the Allocation
Instruction and Escrow Agreement, or (iv) any combination of the foregoing. At
or prior to the Closing, against delivery of the payment of the Total Purchase
Price for the Shares to be purchased by the Purchaser, the Company will instruct
its transfer agent to deliver to the Purchaser evidence of a book entry position
evidencing the Shares purchased by the Purchaser hereunder, registered in the
name of the Purchaser, or in such nominee name as designated by the Purchaser on
the signature page to this Agreement.

 





 

 

3.            Closing. Subject to all conditions set forth in Section 7 having
been satisfied or waived, the closing (the “Closing”) with respect to the
transactions contemplated in Section 2 hereof shall take place remotely via the
exchange of documents and signatures and shall occur and be effective as
promptly as practicable following the closing of the merger of Merger Sub with
and into the Company (the “Merger”) as contemplated by the Merger Agreement, or
at such other time and place as the Company and the Purchaser may agree in
writing in accordance with Section 13.1 of this Agreement. At or prior to the
Closing, the Company and the Purchaser shall execute any related agreements or
other documents required to be executed hereunder, dated as of the date of the
Closing (the “Closing Date”).

 

4.            Representations and Warranties by the Company. The Company
represents and warrants to the Purchaser that the statements contained in this
Section 4 are true and complete as of the date of this Agreement and, based on
certificates obtained from the appropriate officers of the Company, will be true
and complete as of the Closing Date, as the case may be. Unless otherwise noted,
the Company’s representations and warranties made herein as of the Closing Date
shall be deemed to be made as of immediately following the consummation of the
transactions contemplated by the Merger Agreement and assume that no party to
the Merger Agreement waives, amends or otherwise modifies any closing condition
under the Merger Agreement, and, if such representations and warranties are
based on or relate to capitalization or share amounts, shall be deemed to be
based on the Company’s capitalization as of the date of the consummation of the
Merger.

 

4.1.        Organization. The Company and each Subsidiary (a) is duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its formation, (b) is duly qualified to do
business as a foreign entity and is in good standing in each jurisdiction where
the nature of the property owned or leased by it or the nature of the business
conducted by it makes such qualification necessary, except where the failure to
be so qualified would not have a Material Adverse Effect, and (c) has all
requisite corporate power and authority to own or lease and operate its assets
and carry on its business as presently being conducted. The Company’s Charter
Documents have been made available to the Purchaser.

 

4.2.         Capitalization.

 

(a)           As of immediately prior to the Closing, (i) the authorized capital
stock of the Company will consist of 100,000,000 shares of the Common Stock and
25,000,000 shares of preferred stock, par value $0.001 per share, of the Company
(“Preferred Stock”), and (ii) there will be 1 share of Common Stock issued and
outstanding and no shares of Preferred Stock issued and outstanding. All of the
outstanding shares of capital stock of each of the Subsidiaries that is a
corporation are duly authorized, validly issued, fully paid and nonassessable.
All equity interests in each of the Subsidiaries that is a partnership or
limited liability company are duly authorized and validly issued. All of the
outstanding shares of capital stock or other voting securities of each of the
Subsidiaries are owned free and clear of any Lien.

 

(b)           Except as set forth in this Section 4.2 and Section 9.3, there are
no outstanding shares of capital stock of, or other equity or other interests
in, the Company, and there are no preemptive or similar rights, options,
warrants, conversion rights, stock appreciation rights, redemption rights,
repurchase rights, agreements, arrangements, calls, commitments, or rights of
any kind that obligate, or with the passage of time may obligate, the Company or
any of its Subsidiaries to issue or sell to any Person any shares of capital
stock or other securities of the Company or any of its Subsidiaries or any
securities or obligations convertible or exchangeable into or exercisable for,
or giving any Person (other than the Company’s right to subscribe for or acquire
securities of a Subsidiary) a right to subscribe for or acquire, any securities
of the Company or any of its Subsidiaries. As of the date of this Agreement,
there are no outstanding contracts of the Company or any of its Subsidiaries to
repurchase, redeem or otherwise acquire any of the Shares or other outstanding
securities of the Company or any of its Subsidiaries. No Shares are held by any
of its Subsidiaries.

 

(c)          Other than pursuant to this Agreement and the transactions
contemplated hereby, there are no outstanding options, warrants, rights
(including conversion or preemptive rights and rights of first refusal or other
similar rights) or agreements, orally or in writing, to purchase or acquire from
the Company any shares of capital stock or any securities convertible into
shares of capital stock. There are no provisions of the Charter Documents, and
no Material Contracts, other than this Agreement, that (i) may affect or
restrict the voting rights of the Purchaser with respect to the Shares in its
capacity as a stockholder of the Company, (ii) restrict the ability of the
Purchaser, or any successor thereto or assignee or transferee thereof, to
transfer the Shares, (iii) would adversely affect the Company’s or the
Purchaser’s right or ability to consummate the transactions contemplated by this
Agreement or comply with the terms of this Agreement and the transactions
contemplated hereby, (iv) require the vote of more than a majority of the
Company’s issued and outstanding Common Stock, voting together as a single
class, to take or prevent any corporate action, other than those matters
requiring a different vote under Maryland law, or (v) entitle any party to
nominate or elect any director of the Company or require any of the Company’s
stockholders to vote for any such nominee or other Person as a director of the
Company in each case. There are no securities or instruments issued by or to
which the Company is a party containing anti-dilution or similar provisions that
will be triggered by the issuance of the Shares and there are no registration
rights existing or that will be triggered by the issuance of the Shares.

 

2

 

 



4.3.         Subsidiaries. Immediately following the Closing, the only
Subsidiaries of the Company will be Reven Housing GP, LLC, Reven Housing REIT
OP, LP, Reven Housing Funding Manager, LLC, Reven Housing Funding Manager 2,
LLC, Reven Housing Funding 1, LLC, Reven Housing Funding 2, LLC, Reven Housing
REIT TRS, LLC, Reven Housing Memphis, LLC and Reven Housing Birmingham, LLC,
each of which the Company will, directly or indirectly, own beneficially and of
record 100% of the outstanding equity interests of each Subsidiary.

 

4.4.         Consents. Neither the execution, delivery or performance of this
Agreement by the Company, nor the consummation by it of the obligations and
transactions contemplated hereby (including, without limitation, the issuance,
the reservation for issuance and the delivery of the Shares and the provision to
the Purchaser of the rights contemplated by the Transaction Documents) requires
any consent of, authorization by, exemption from, filing with or notice to any
Governmental Entity or any other Person, other than filings required under
applicable U.S. federal and state securities laws and the approval of the
Company in connection with the Merger (which approval has been obtained).

 

4.5.         Authorization; Enforcement. The Company has all requisite corporate
power and has taken all necessary corporate action required for the due
authorization, execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance, the reservation for issuance and the delivery of the Shares and the
provision to the Purchaser of the rights contemplated by the Transaction
Documents). The execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby (including, without limitation, the issuance of the Shares and the
provision to the Purchaser of the rights contemplated by the Transaction
Documents), have been duly authorized by the board of directors of the Company
(the “Board of Directors”) or a duly authorized committee thereof and no further
consent or authorization of the Company, the Board of Directors or the Company’s
stockholders is required. This Agreement has been duly executed and delivered by
the Company, and the other instruments referred to herein to which it is a party
will be duly executed and delivered by the Company, and each such agreement
constitutes or will constitute a legal, valid and binding obligation of the
Company enforceable against it in accordance with its terms, except to the
extent that enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies.

 

4.6.         Valid Issuance of Shares. The Shares have been duly authorized and,
when issued and paid for pursuant to this Agreement, the Shares will be validly
issued, fully paid and non-assessable, and shall be free and clear of all Liens,
and will not be subject to preemptive rights or other similar rights of
stockholders of the Company. The Conversion Shares will be duly and validly
reserved and, if and when issued in compliance with the provisions of this
Agreement, the Articles Supplementary, and applicable laws, will be validly
issued, fully paid, and non-assessable.

 

4.7.         No Conflicts. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby
(including, without limitation, the issuance, the reservation for issuance and
the delivery of the Shares and the provision to the Purchaser of the rights
contemplated by the Transaction Documents) will not (a) result in a violation of
the certificate of incorporation, the by-laws or any equivalent organizational
document of the Company or any Subsidiary (the “Charter Documents”) or require
the approval of the Company’s stockholders, (b) violate, conflict with or result
in the breach of the terms, conditions or provisions of or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give rise to any right of termination, acceleration or cancellation
under, any Material Contract to which the Company or any Subsidiary is a party,
(c) result in a violation of any law, rule, regulation, order, judgment or
decree (including, without limitation, U.S. federal and state securities laws
and regulations and regulations of any self-regulatory organizations to which
the Company or its securities are subject) applicable to the Company or any
Subsidiary or by which any property or asset of the Company or any Subsidiary is
bound or affected, (d) result in a violation of or require stockholder approval
under any rule or regulation of The NASDAQ Stock Market, (“Nasdaq”) or (e)
result in the creation of any Lien upon any of the Company’s or any of its
Subsidiary’s assets, except, in the case of subsections (b), (c) and (e), which
would not, individually or in the aggregate, have a Material Adverse Effect.
Neither the Company nor any Subsidiary is (i) in violation of its Charter
Documents, (ii) in default (and no event has occurred which, with notice or
lapse of time or both, would cause the Company or any Subsidiary to be in
default) under, nor has there occurred any event, other than those contemplated
by the Merger Agreement, giving others (with notice or lapse of time or both)
any rights of termination, amendment, acceleration or cancellation of, any
material agreement, indenture or instrument to which the Company or any
Subsidiary is a party, nor has the Company or any Subsidiary received written
notice of a claim that it is in default under, or that it is in violation of,
any Material Contract (whether or not such default or violation has been
waived), except as would not, individually or in the aggregate, have a Material
Adverse Effect, (iii) in violation of, or in receipt of written notice that it
is in violation of, any law, ordinance or regulation of any Governmental Entity,
except where the violation would not result in a Material Adverse Effect, and
(iv) in violation of any order of any Governmental Entity having jurisdiction
over the Company or any Subsidiary or any of the Company’s or any Subsidiary’s
properties or assets.

 

4.8.         No Integrated Offering. Neither the Company, any Subsidiary, nor
any of the Company’s or any Subsidiary’s Affiliates or any other Person acting
on the Company’s or any Subsidiary’s behalf, has directly or indirectly engaged
in any form of general solicitation or general advertising with respect to the
Shares, nor have any of such Persons made any offers or sales of any security of
the Company, any Subsidiary or any of the Company’s or any Subsidiary’s
Affiliates or solicited any offers to buy any security of the Company, any
Subsidiary or any of the Company’s or any Subsidiary’s Affiliates under
circumstances that would require registration of the Shares under the Securities
Act or any other securities laws or cause this offering of Shares to be
integrated with any prior offering of securities of the Company or any
Subsidiary for purposes of the Securities Act in any manner that would affect
the validity of the private placement exemption under the Securities Act for the
offer and sale of the Shares hereunder. Assuming the accuracy of the
representations and warranties of the Purchasers contained in Section 5 hereof
and Section 5 of the other Purchase Agreements, the issuance of the Shares is
exempt from registration under the Securities Act. Notwithstanding anything
herein to the contrary, and without prejudice to the representations set forth
in this Section 4.8 or Section 5.10, in the event of any general solicitation or
advertising with respect to the Shares, the Company hereby represents that it
has satisfied the requirements set forth in Rule 506(c) of Regulation D under
the Securities Act with respect to the offer and sale of Shares contemplated by
this Agreement.

 

3

 

 



4.9.          Brokers. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with this Agreement or any other
transactions contemplated hereby based upon arrangements made by or on behalf of
the Company.

 

4.10.        Investment Company. The Company is not, and immediately after
receipt of payment for the Shares, will not be or be an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

4.11.        Acknowledgment Regarding Purchaser’s Purchase of Shares. The
Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that the
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity with respect to the Company) with respect to this
Agreement and the transactions contemplated hereby and any advice given by the
Purchaser or its representatives or agents to the Company in connection with
this Agreement and the transactions contemplated hereby is merely incidental to
the Purchaser’s purchase of the Shares. The Company further represents to the
Purchaser that the Company’s decision to enter into this Agreement has been
based on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.

 

4.12.        Ability to Conduct Transactions under Rule 506. The Company is not,
to the best of its Knowledge, disqualified under Rule 506(d) of the Securities
Act from conducting an offering pursuant to Rule 506, and all disclosures, if
any, required by such Rule 506(d) to be disclosed to the Purchaser have been set
forth herein.

 

4.13.        No Other Representations or Warranties. The Company acknowledges
and agrees that, except for the representations and warranties expressly set
forth in Section 5, (a) the Purchaser does not make, and has not made, any
representations or warranties relating to the Purchaser or its business or
otherwise in connection with this Agreement or the other transactions
contemplated hereby, and the Company is not relying on any representation or
warranty except for those expressly set forth in Section 5, and (b) no Person
has been authorized by the Purchaser to make any representation or warranty
relating to the Purchaser or its business or otherwise in connection with this
Agreement or the other transactions contemplated hereby and, if made, any such
representation or warranty will not be relied upon by the Company as having been
authorized by such party.

 

4

 

 



5.             Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to the Company that the statements contained in this
Section 5 are true and complete as of the date of this Agreement and will be
true and complete as of the Closing Date:

 

5.1.          Organization, Good Standing and Qualification; Authorization. If
the Purchaser is not an individual, it is a legal entity duly formed, validly
existing, and in good standing (with respect to jurisdictions that recognize
such concept) under the laws of its respective jurisdiction of organization. The
execution, delivery and performance of this Agreement and the other instruments
referred to herein, in each case to which the Purchaser is a party or is bound,
and the consummation by the Purchaser of the transactions contemplated hereby
and thereby, have been duly authorized by all necessary corporate, partnership,
limited liability or similar actions, as applicable, on the part of the
Purchaser. This Agreement has been duly executed and delivered by the Purchaser,
and the other instruments referred to herein to which it is a party will be duly
executed and delivered by the Purchaser, and each such agreement and other
instruments constitutes or will constitute a valid and binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, and any other laws of general application affecting
enforcement of creditors’ rights generally, and as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies.

 

5.2.          Brokers. There is no broker, investment banker, financial advisor,
finder or other Person which has been retained by or is authorized to act on
behalf of the Purchaser who might be entitled to any fee or commission for which
the Company will be liable in connection with the execution of this Agreement
and the consummation of the transactions contemplated hereby.

 

5.3.         Private Placement. The Purchaser understands and agrees that the
offering and sale of the Shares has not been registered under the Securities Act
or any applicable state securities laws and is being made in reliance upon
federal and state exemptions for transactions not involving a public offering
which depend upon, among other things, the bona fide nature of the investment
intent and the accuracy of the Purchaser’s representations as expressed herein.

 

5.4.         Acquisition for Own Account. The Purchaser is acquiring the Shares
for its own account for investment and not with a view toward distribution in a
manner which would violate the Securities Act or any applicable state securities
laws.

 

5.5.         Ability to Protect Its Own Interests and Bear Economic Risks. The
Purchaser, by reason of the business and financial experience of its management,
has the capacity to protect its own interests in connection with the
transactions contemplated by this Agreement and is capable of evaluating the
merits and risks of the investment in the Shares. The Purchaser is able to bear
the economic risk of an investment in the Shares and is able to sustain a loss
of all of its investment in the Shares without economic hardship, if such a loss
should occur.

 

5.6.         Accredited Investor. The Purchaser (i) is an “accredited investor”
as that term is defined in Regulation D promulgated under the Securities Act
and, together with this Agreement, has submitted to the Company an “Accredited
Investor Questionnaire” in the form attached hereto as Exhibit B (the
“Questionnaire”), together with such further assurances of such status as
required under the terms of the Questionnaire, or as may be reasonably requested
by the Company, (ii) has furnished or made available any and all information
requested by the Company or otherwise necessary to satisfy any applicable
verification requirements as to “accredited investor” status set forth in the
Questionnaire, and (iii) all such information set forth in the Questionnaire and
such supplemental documents and information are true, correct, timely, and
complete.

 

5.7.         Access to Information. The Purchaser has been given access to
Company documents, records, and other information, and has had adequate
opportunity to ask questions of, and receive answers from, the Company’s
officers, employees, agents, accountants, and representatives concerning the
Company’s business, operations, financial condition, assets, liabilities, and
all other matters relevant to its investment in the Shares. The foregoing,
however, does not limit or modify the representations and warranties of the
Company in Section 4 of this Agreement or the right of the Purchaser to rely
thereon.

 

5.8.         Restricted Shares.

 

(a)           The Purchaser understands that the Shares will be characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from the Company in a private placement under Section 4(a)(2) of
the Securities Act and that under such laws and applicable regulations such
Shares may be resold without registration under the Securities Act only in
certain limited circumstances.

 



5

 

  

(b)          The Purchaser acknowledges that the Shares must be held
indefinitely unless (i) subsequently registered under the Securities Act and
under applicable state securities laws or (ii) a transfer of the Shares is
pursuant to an available exemption from such registration. The Purchaser
understands that the Company is under no obligation to register the Shares.

 

(c)           The Purchaser is aware of the provisions of Rule 144 under the
Securities Act which permits limited resales of securities purchased in a
private placement.

 

(d)          The Purchaser understands and acknowledges that no public market
now exists for any of the Shares issued by the Company (or Conversion Shares
issuable upon conversion of the Shares) and that the Company has made no
assurances that a public market will ever exist for the Company’s securities.

 

5.9.         Tax Advisors. The Purchaser has had the opportunity to review with
the Purchaser’s own tax advisors the federal, state and local tax consequences
of this investment, where applicable, and the transactions contemplated by this
Agreement, including, without limitation, under Sections 301 and 305 of the
Code. The Purchaser is relying solely on the Purchaser’s own determination as to
tax consequences or the advice of such tax advisors and not on any statements or
representations of the Company or any of its agents and understands that the
Purchaser (and not the Company) shall be responsible for the Purchaser’s own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.

 

5.10.       No General Solicitation and Advertising. The Purchaser represents
and acknowledges that is has not been solicited to offer to purchase or to
purchase any Shares by means of any general solicitation or advertising within
the meaning of Regulation D under the Securities Act.

 

5.11.       Rule 506(d) “Bad Actor” Representation. Neither (i) the Purchaser
nor (ii) if the Purchaser is an entity, any of its directors, executive
officers, other officers that may serve as a director or officer of any company
in which it invests, general partners or managing members, nor (iii) any
beneficial owner of the Company’s voting equity securities (in accordance with
Rule 506(d) of the Securities Act) held by the Purchaser is subject to any of
the “bad actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (“Disqualification Events”), except for Disqualification
Events covered by Rule 506(d)(2)(ii) or (iii) or (d)(3) under the Securities Act
and disclosed reasonably in advance of the Closing in writing in reasonable
detail to the Company.

 

5.12.       Anti-Money-Laundering. The Purchaser acknowledges that the Company
seeks to comply with all applicable laws concerning money laundering and related
activities. In furtherance of those efforts, the Purchaser represents and
warrants to the Company:

 

(a)           If it is an entity and not an individual:

 

(i)              It has conducted thorough due diligence with respect to all of
its beneficial owners in order to (A) identify all of its beneficial owners; and
(B) verify the identity of all of its beneficial owners;

 

(ii)             It has conducted enhanced due diligence for any beneficial
owner residing in, or organized or chartered under the laws of a jurisdiction
identified (A) by the Financial Action Task Force for Money Laundering as being
a non-cooperative country or territory; or (B) by the U.S. Secretary of the
Treasury as warranting special measures because of money laundering concerns
under Section 311 or 312 of the USA Patriot Act;

 

(iii)            It (A) has established the source of each of the beneficial
owner’s funds; and (B) does not know or have any reason to suspect that (1) the
monies used to fund the Purchaser’s investment in the Shares are derived from,
or related to, any activity that is deemed criminal under applicable law, or (2)
any contribution or payment by the Purchaser to the Company shall cause the
Company to be in violation of any law or regulation applicable to the Company
including the U.S. Bank Secrecy Act, the U.S. Money Laundering Control Act of
1986, the U.S. International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001, sanctions and embargoes administered by Office of Foreign
Assets Control (“OFAC”) and any and all regulations or administrative
pronouncements (including executive orders) concerning money laundering or other
criminal activities (collectively, the “Anti-Money Laundering Laws”);

 

(iv)            It will retain evidence of any such due diligence, beneficial
owner identities, and source of funds for so long as may be required of the
Company for purposes of compliance with Anti-Money Laundering Laws; and

 

6

 

 



(v)             It has conducted appropriate due diligence of any beneficial
owner who is (A) a Senior Foreign Political Figure (“SFPF”); (B) an immediate
family member of an SFPF; (C) a Person who is widely known (or is actually known
by the Purchaser) to maintain a close personal relationship with any such
individual; or (D) a corporation, business or other entity that has been formed
by or for the benefit of such individual.

 

(b)           Neither it nor any Persons having a direct or indirect beneficial
interest in it are subject to sanctions administered by OFAC or are included in
any executive orders or on the list of Specially Designated Nationals and
Blocked Persons maintained by OFAC;

 

(c)           It does not know or have any reason to suspect that the monies
used to fund its acquisition of the Shares are derived from, invested for the
benefit of or related in any way to the governments of, or Persons within, any
country under a U.S. embargo enforced by OFAC; and

 

(d)           Neither it nor any Persons having a direct or indirect beneficial
interest in it is a bank, including a branch, agency or office of a bank, that
(i) is not physically located in the United States; and (ii) does not have a
physical presence in the country of its organization.

 

(e)           The Purchaser shall promptly notify the Company if any of the
foregoing items in this Section 5.12 cease to be true and accurate. The
Purchaser agrees to promptly provide to the Company any additional information
regarding the Purchaser or its beneficial owners that the Company deems
necessary or advisable to determine or ensure compliance with all Anti-Money
Laundering Laws. The Purchaser understands that the Company may release
confidential information about the Purchaser and, if applicable, any underlying
beneficial owners, to proper authorities if the Company, in its sole discretion,
determines that such release is in the best interest of the Company in light of
the Anti-Money Laundering Laws.

 

5.13        Non-U.S. Person. If the Purchaser is a Non-U.S. Person (as defined
herein), the Purchaser has so indicated on the signature page hereto.  As used
herein, (a) the term “United States” means and includes the United States of
America, its territories and possessions, any State of the United States, and
the District of Columbia, and (b) the term “Non-U.S. Person” means any person
who is not a U.S. Person, within the meaning of Regulation S of the Securities
Act, or is deemed not to be a U.S. Person pursuant to Rule 902(k)(2) of
Regulation S of the Securities Act.

 

5.14        No Other Representations or Warranties. The Purchaser acknowledges
and agrees that, except for the representations and warranties expressly set
forth in Section 4, (a) the Company does not make, and has not made, any
representations or warranties relating to the Company or any of its
Subsidiaries, or their respective properties, assets or businesses, or otherwise
in connection with this Agreement or the other transactions contemplated hereby,
and the Purchaser is not relying on any representation or warranty except for
those expressly set forth in Section 4, (b) no Person has been authorized by the
Company to make any representations or warranty relating to the Company or any
of its Subsidiaries, or their respective properties, assets or businesses, or
otherwise in connection with this Agreement or the other transactions
contemplated hereby and, if made, any such representation or warranty will not
be relied upon by the Purchaser as having been authorized by the Company, (c) no
Person shall have or be subject to any liability to the Purchaser or any other
Person resulting from the distribution to the Purchaser or any other Person, or
the Purchaser’s or any other Person’s use, of any information, documents or
materials provided, addressed or otherwise made available to the Purchaser or
any other Person in any physical or electronic form (including in any “virtual
data room”), management presentations, memoranda or in any other form in
expectation of the transactions contemplated by this Agreement, and (d) any
estimates, projections, predictions, data, financial information, memoranda,
presentations or any other information, documents or materials provided,
addressed or otherwise made available to the Purchaser or any other Person are
not and will not be deemed to be or include representations or warranties unless
any such materials or information is the subject of any express representation
or warranty set forth in Section 4. Without limiting the foregoing, the
Purchaser acknowledges and agrees that none of the Company, any of its
Subsidiaries or any other Person has made any representation or warranty as to
the accuracy, completeness or achievement of any financial projections,
forecasts, cost estimates, capital budgets, business plans or similar
information relating to the Company or any of its Subsidiaries or their
respective properties, assets or businesses.

 

6.            Covenants of the Company and the Purchaser.

 

6.1.         Best Efforts. Each party shall use its reasonable best efforts to
timely satisfy each of the conditions to be satisfied by it as provided in
Section 7 of this Agreement. The Purchaser will furnish to the Company and/or
the Paying Agent (as defined in the Merger Agreement) such documents (including,
without limitation, any applicable Form W-8) as the Company or the Paying Agent
may reasonably request to confirm that no tax withholding is required with
respect to the Merger Consideration received (or to be received) by the
Purchaser in connection with the Merger.

 

7

 



 

6.2.          Disclosure of Transactions and Other Material Information; Use of
Name.

 

(a)           On or before the fourth Business Day following the date of this
Agreement, the Company shall file a Current Report on Form 8-K describing the
terms and conditions of the transactions contemplated by the Transaction
Documents (or, if the Company files a Quarterly Report on Form 10-Q within such
time period, the Company may include such description in such Form 10-Q) in the
form required by the Exchange Act and attaching this Agreement as an exhibit to
such filing (including all attachments, the “8-K Filing”).

 

(b)           The Company shall not publicly disclose the name of the Purchaser
or any Affiliate or investment adviser of the Purchaser, including without
limitation in any press release, or include the name of the Purchaser or any
Affiliate or investment adviser of the Purchaser in any filing with the
Commission (other than in any filings made in respect of this transaction in
accordance with periodic report or current report filing requirements under the
Exchange Act) or any regulatory agency, without the prior written consent of the
Purchaser (which consent shall not be unreasonably withheld, conditioned or
delayed), except to the extent such disclosure is required by law, rule or
regulations, in which case the Company shall provide the Purchaser with prior
notice of such disclosure and a reasonable opportunity to comment on the
proposed disclosure insofar as it relates specifically to the Purchaser.

 

7.            Conditions of Parties’ Obligations.

 

7.1.          Conditions of the Purchaser’s Obligations at the Closing. The
obligations of the Purchaser under Section 2 hereof are subject to the
fulfillment, prior to the Closing, of all of the following applicable
conditions, any of which may be waived in whole or in part by the Majority
Purchasers in their absolute discretion.

 

(a)           Representations and Warranties. The representations and warranties
of the Company contained in this Agreement and in any certificate or other
document delivered by the Company pursuant hereto shall be true and correct on
and as of the Closing Date with the same effect as though such representations
and warranties had been made on and as of the Closing Date (except to the extent
expressly made as of an earlier date, in which case as of such earlier date).

 

(b)           Performance. The Company shall have performed and complied in all
material respects with all covenants, agreements, obligations and conditions
contained in this Agreement that are required to be performed or complied by it
pursuant to this Agreement on or prior to the Closing Date.

 

(c)           Qualification Under State Securities Laws. All registrations,
qualifications, permits and approvals, if any, required under applicable state
securities laws shall have been obtained for the lawful execution, delivery and
performance of this Agreement.

 

(d)           Consents and Waivers. The Company shall have obtained all consents
or waivers necessary to execute and perform its obligations under this
Agreement. All corporate actions and governmental filings necessary for the
Company to effectuate the terms of this Agreement and other agreements and
instruments executed and delivered by the Company in connection herewith shall
have been made or taken by the Company.

 

(e)            No Material Adverse Effect. Since the Balance Sheet Date, no
event or series of events shall have occurred that has had or would reasonably
be expected to have a Material Adverse Effect.

 

(f)            Officer’s Certificate. The Company shall have delivered to the
Purchaser a certificate, dated as of the Closing Date and signed by its
President or Chief Executive Officer, certifying to the fulfillment of the
conditions specified in Sections 7.1(a), (b) and (e).

 

(g)           Secretary’s Certificate. The Company shall have delivered to the
Purchaser a certificate, dated as of the Closing Date and signed by its
Secretary, (i) certifying the resolutions adopted by the Board of Directors or a
duly authorized committee thereof approving the transactions contemplated by
this Agreement, the other Transaction Documents and the issuance of the Shares,
(ii) certifying the current versions of the Charter Documents and (iii)
certifying as to the signatures and authority of Persons signing the Transaction
Documents and related documents on behalf of the Company.

 

(h)           Absence of Litigation. No Legal Proceeding which could reasonably
be expected to succeed on its merits challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing or the closing of the Merger, shall have been
instituted or be pending before any Governmental Entity.

 



8

 

 

(i)            No Governmental Prohibition. The sale of the Shares by the
Company shall not be prohibited by any law or governmental order or regulation.

 

(j)            Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to the
Purchaser, and the Purchaser (or its counsel) shall have received all such
counterpart original and certified or other copies of such documents as
reasonably requested. Such documents may include good standing certificates.

 

(k)            No Tax Withholding. There shall have been no tax withholding with
respect to the Merger Consideration received (or to be received) by the
Purchaser in connection with the Merger.

 

7.2.          Conditions of the Company’s Obligations. The obligations of the
Company under Section 2 hereof are subject to the fulfillment, prior to or at
the Closing, of all of the following applicable conditions, any of which may be
waived in whole or in part by the Company in its absolute discretion.

 

(a)            Representations and Warranties. The representations and
warranties of the Purchaser contained in this Agreement shall be true and
correct on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date
(except to the extent expressly made as of an earlier date, in which case as of
such earlier date).

 

(b)           Performance. The Purchaser shall have performed and complied in
all material respects with all covenants, agreements, obligations and conditions
contained in this Agreement that are required to be performed or complied by it
on or prior to the Closing Date.

 

(c)           Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated to be consummated at the Closing
and all documents incident thereto, including, without limitation, the
completion of the Questionnaire and delivery of all supplemental documents and
information required thereby, in each case, shall be duly completed and be
reasonably satisfactory in form and substance to the Company, and the Company
(or its counsel) shall have received all such counterpart original and certified
or other copies of such documents as reasonably requested.

 

(d)           Minimum Purchase of Shares. The Purchasers in the Offering shall
have committed to purchase, and are purchasing at the Closing, not less than the
Minimum Offering Amount, or 10,000 Shares in the aggregate.

 

(e)            Merger. The Merger, as contemplated by the Merger Agreement,
shall have been consummated.

 

(f)            Securities Exemptions. The offer and sale of the Shares to the
Purchaser pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of any applicable state securities laws.

 

(g)           Absence of Litigation. No Legal Proceeding which could reasonably
be expected to succeed on its merits challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing or the closing of the Merger, shall have been
instituted or be pending before any Governmental Entity.

 

(h)           No Governmental Prohibition. The sale of the Shares by the Company
shall not be prohibited by any law or governmental order or regulation.

 

8.             Termination, Amendment and Waiver.

 

8.1.          Termination. This Agreement may be terminated at any time prior to
the Closing (with respect to Section 8.1(b) through Section 8.1(d), by written
notice by the terminating party to the other party):

 

(a)           by the mutual written consent of the Company and the Majority
Purchasers;

 

(b)           by either the Company or the Majority Purchasers, if the Closing
shall not have been consummated by December 31, 2019 (“Termination Date”);
provided, however, that the right to terminate this Agreement under this Section
8.1(b) shall not be available to any party whose failure to fulfill any
obligation under this Agreement has been the cause of or resulted in the failure
of the Closing to occur on or before such date; and provided, further, that
neither the Company nor the Majority Purchasers shall terminate this Agreement
under this Section 8.1(b) unless all other Purchase Agreements have been
concurrently terminated;

 



9

 

 

(c)           by the Purchaser (without the approval of the Majority
Purchasers), if the Closing shall not have been consummated by the Termination
Date;

 

(d)           by the Company if the number of Shares to be purchased at the
Closing pursuant to this Agreement and all other Purchase Agreements is less
than 10,000 in the aggregate; or

 

(e)           by either the Company or the Majority Purchasers if a court of
competent jurisdiction or other Governmental Entity shall have issued a
nonappealable final order, decree or ruling or taken any other action, in each
case having the effect of permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement, unless the party
relying on such order, decree or ruling or other action has not complied in all
material respects with its obligations under this Agreement.

 

8.2.          Effect of Termination. In the event of termination of this
Agreement as provided in Section 8.1, (i) there shall be no liability on the
part of the Purchaser or the Company, or their respective officers, directors,
or stockholders, except to the extent that such termination results from the
intentional or grossly negligent breach by a party of any of its
representations, warranties or covenants set forth in this Agreement; provided,
however, that the provisions of Sections 6.2(b), 12 and 13 shall remain in full
force and effect and survive any termination of this Agreement, and (ii) the
Purchaser Representative and the Company shall cause the applicable portion of
the Escrow Property (as defined in the Escrow Agreement) to be disbursed in
accordance with the terms of the Escrow Agreement.

 

9.            Transfer Restrictions; Legends; Post-Closing Covenants.

 

9.1.          Transfer Restrictions on Shares. The Purchaser understands that
the Company may require, as a condition to the transfer of any of the Shares,
that the request for transfer be accompanied by an opinion of counsel reasonably
satisfactory to the Company, to the effect that the proposed transfer does not
result in a violation of the Securities Act, unless such transfer is covered by
an effective registration statement or exempt from the registration requirements
of the Securities Act by reason of Rule 144 or Rule 144A thereunder. It is
understood that the book-entry positions evidencing the Shares may include
substantially the following legend, except as provided in Section 9.2:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR APPLICABLE STATE SECURITIES
LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A OF SUCH ACT.”

 

“THE SECURITIES REFERENCED HEREIN ARE SUBJECT TO RESTRICTIONS ON BENEFICIAL
OWNERSHIP AND CONSTRUCTIVE OWNERSHIP AND TRANSFER FOR THE PURPOSE, AMONG OTHERS,
OF THE CORPORATION’S MAINTENANCE OF ITS STATUS AS A REAL ESTATE INVESTMENT TRUST
(“REIT”) UNDER THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).
SUBJECT TO CERTAIN FURTHER RESTRICTIONS AND EXCEPT AS EXPRESSLY PROVIDED IN THE
CORPORATION’S CHARTER, (I) NO PERSON, OTHER THAN AN EXCEPTED HOLDER (IN WHICH
CASE THE EXCEPTED HOLDER LIMIT SHALL BE APPLICABLE), MAY BENEFICIALLY OWN OR
CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK IN EXCESS OF THE AGGREGATE STOCK
OWNERSHIP LIMIT, AND NO PERSON, OTHER THAN AN EXCEPTED HOLDER, MAY BENEFICIALLY
OWN OR CONSTRUCTIVELY OWN SHARES OF COMMON STOCK IN EXCESS OF THE COMMON STOCK
OWNERSHIP LIMIT; (II) NO PERSON MAY BENEFICIALLY OWN OR CONSTRUCTIVELY OWN
SHARES OF CAPITAL STOCK THAT WOULD RESULT IN THE CORPORATION BEING “CLOSELY
HELD” UNDER SECTION 856(H) OF THE CODE (WITHOUT REGARD TO WHETHER THE OWNERSHIP
INTEREST IS HELD DURING THE LAST HALF OF A TAXABLE YEAR), OR OTHERWISE FAILING
TO QUALIFY AS A REIT; (III) NO PERSON MAY TRANSFER SHARES OF CAPITAL STOCK IF
SUCH TRANSFER WOULD RESULT IN THE CAPITAL STOCK OF THE CORPORATION BEING OWNED
BY FEWER THAN 100 PERSONS; (IV) NO PERSON MAY BENEFICIALLY OWN OR CONSTRUCTIVELY
OWN SHARES OF CAPITAL STOCK THAT WOULD CAUSE THE CORPORATION TO BENEFICIALLY OWN
OR CONSTRUCTIVELY OWN 10.0% OR MORE OF THE OWNERSHIP INTERESTS IN A TENANT OF
THE CORPORATION’S REAL PROPERTY WITHIN THE MEANING OF SECTION 856(D)(2)(B) OF
THE CODE; AND (V) NO PERSON MAY BENEFICIALLY OWN OR CONSTRUCTIVELY OWN SHARES OF
CAPITAL STOCK THAT WOULD OTHERWISE CAUSE THE CORPORATION TO FAIL TO QUALIFY AS A
REIT, INCLUDING, BUT NOT LIMITED TO, AS A RESULT OF ANY INDEPENDENT CONTRACTOR
OF THE CORPORATION TO NOT BE TREATED AS SUCH UNDER SECTION 856(D)(3) OF THE
CODE.”

 



10

 

 

9.2.         Unlegended Book-Entry Positions. The Purchaser may request that the
Company remove, and the Company agrees to authorize the removal of, the
unregistered stock legend from the book-entry position evidencing the Shares,
(a) following any sale of such Shares pursuant to Rule 144, (b) if such Shares
are eligible for sale under Rule 144(b)(1), or (c) following the time a legend
is no longer required with respect to such Shares. For clarification,
notwithstanding anything to the contrary in this Agreement, no Shares may be
purchased or sold or otherwise transferred in violation of terms and provisions
of Article VII of the Charter (or any successor provisions thereof).

 

9.3          Preemptive Rights.

 

(a)           Subject to applicable securities laws and the provisions of this
Section 9.3, until the earliest of (i) the Initial Public Offering or (ii)
November 4, 2022, if and whenever the Company shall offer, issue or sell shares
of Parity Stock or Senior Stock, or any rights, options or warrants to purchase
any such Parity Stock or Senior Stock or notes or other securities of any type
whatsoever convertible into or exchangeable for any such Parity Stock or Senior
Stock (other than as a dividend or other distribution on the Series A Preferred
Stock or other Preferred Stock, Common Stock or other capital stock of the
Company or unless otherwise consented to or waived by the Majority Purchasers)
(the “New Securities”), each holder of Series A Preferred Stock shall be
entitled to purchase a portion of the New Securities as hereinafter provided
before the Company may issue the New Securities to any other Persons
(“Preemptive Rights”). Each holder of Series A Preferred Stock shall be entitled
to purchase up to that number of the New Securities with an aggregate offering
or purchase price (or, if applicable, stated value or liquidation preference)
equal to the aggregate liquidation preference (as may be adjusted for stock
splits, recapitalizations, combinations, reclassifications and similar events
which affect the Series A Preferred Stock) of all shares of the Series A
Preferred Stock then held by the Purchaser. If any offering of the New
Securities is for an aggregate offering or purchase price (or, if applicable,
stated value or liquidation preference) in an amount less than the
then-applicable aggregate liquidation preference of the outstanding shares of
Series A Preferred Stock, then the Preemptive Rights of the Purchaser to
subscribe for and purchase any New Securities shall be allocated pro rata based
upon the ratio that the aggregate liquidation preference (as may be adjusted for
stock splits, recapitalizations, combinations, reclassifications and similar
events which affect the Series A Preferred Stock) of all shares of the Series A
Preferred Stock then held by the Purchaser bears to the aggregate liquidation
preference (as may be adjusted for stock splits, recapitalizations,
combinations, reclassifications and similar events which affect the Series A
Preferred Stock) of all shares of the Series A Preferred Stock then outstanding.
The per share liquidation preference initially stated in the Charter for the
Series A Preferred Stock is $1,000.00. For illustrative purposes only, if a
Purchaser holds five (5) shares of Series A Preferred Stock at the time of an
offering of the New Securities and no adjustments have been made to the
liquidation preference of the Series A Preferred Stock since the date of the
Closing, then such Purchaser would be entitled to purchase the New Securities
with an aggregate offering or purchase price (or, if applicable, stated value or
liquidation preference) of $5,000.00.

 

(b)           Notwithstanding anything to the contrary herein, no holder of
Series A Preferred Stock shall have Preemptive Rights with respect to the
following:

 

(i)            any issuance or sale from time to time of capital stock of the
Company resulting from the exercise, conversion or exchange of any rights,
options, warrants, convertible notes or other securities with respect to which
the Purchaser received Preemptive Rights;

 

(ii)           the issuance or sale from time to time of any capital stock of
the Company or of any rights, options or other securities or other awards under
any benefit plan of the Company or to any officers, directors or employees of
the Company or other eligible participants under any stock option plan, stock
incentive plan or other employee benefit plan of the Company, including the
hiring thereof, for compensation purposes and the shares of capital stock of the
Company issuable upon the exercise, conversion or exchange thereof;

 



11

 

 

(iii)           any issuance from time to time of capital stock of the Company
or any rights, options or warrants to purchase any shares of capital stock of
the Company or notes or other securities of any type whatsoever convertible into
or exchangeable for capital stock of the Company pursuant to stock splits, stock
dividends, recapitalizations, combinations, reclassifications or other
distributions on any Preferred Stock, the Common Stock or other capital stock of
the Company;

 

(iv)          any issuance or sale of capital stock of the Company or any
rights, options or warrants to purchase any shares of capital stock of the
Company or notes or other securities of any type whatsoever convertible into or
exchangeable for capital stock of the Company as consideration in whole or in
part for, or to a strategic partner (not affiliated with the Company or KBS
Strategic Opportunity REIT, Inc.) in connection with, one or more strategic
acquisitions, alliances, joint ventures or similar arrangements approved by the
Board of Directors;

 

(v)           the issuance of up to $200,000 in the aggregate (as determined
based upon the aggregate offering price), of Series A Preferred Stock (or shares
of other Preferred Stock that constitute Parity Stock or Senior Stock) in order
to qualify as or preserve the qualification of the Company as a real estate
investment trust for federal and/or state income tax purposes or to comply with
any applicable listing or continued listing requirements of any national
securities exchange or automated quotation system;

 

(vi)          any issuance or sale of capital stock of the Company or any
rights, options or warrants to purchase any shares of capital stock of the
Company or notes or other securities of any type whatsoever convertible into or
exchangeable for capital stock of the Company to the extent that the exercise of
Preemptive Rights in connection with such issuance would result in the violation
of any of the restrictions or limitations on ownership under Article VII (or any
successor provision thereof) of the articles of incorporation of the Company (as
may be amended, supplemented or modified from time to time, the “Charter”); or

 

(vii)         the issuance of any New Securities pursuant to a registration
statement filed under the Securities Act.

 

(c)            The Preemptive Rights shall entitle the holders of Series A
Preferred Stock to purchase the New Securities at the same price and on the same
terms at which the New Securities are proposed to be offered by the Company,
without deduction for the Company’s expenses for such offering, including,
without limitation, the fees, costs, expenses or compensation of any placement
agent, underwriter or any other accounting, legal or other advisors. In the case
of an issuance of any New Securities for consideration part or all of which
shall be other than cash, the amount of such consideration shall be the fair
market value of such non-cash consideration as reasonably determined in good
faith by the Board of Directors.

 

(d)           At least thirty (30) days prior to any offering, issuance or sale
of any New Securities subject to the Preemptive Rights of the holders of Series
A Preferred Stock, the Company shall give to each such holder written notice
(the “Offering Notice”) of such offering or issuance and their Preemptive Rights
with respect thereto, specifying the terms on which the holders of Series A
Preferred Stock may participate in any such offering or issuance of the New
Securities. The Offering Notice shall specify (i) the class and terms of the New
Securities to be offered or issued, (ii) the number of shares of such class of
the New Securities to be offered or issued, (iii) the price at which such New
Securities are proposed to be offered or issued and (iv) the other material
terms and conditions of the offering or issuance, including, without limitation,
the proposed closing date, and shall include all material documents proposed to
be entered into in connection with such offering, issuance or sale. The holders
of Series A Preferred Stock may exercise their Preemptive Rights by delivering
written notice of exercise to the Company within ten (10) days after receipt of
the Offering Notice, which notice of exercise must set forth in reasonable
detail such information as the Company may request in the Offering Notice in
order for the Company to determine the whether the Company may maintain its
status as a real estate investment trust under Sections 856 through 860 of the
Internal Revenue Code of 1986, as amended or any successor provisions thereto
and to comply with the requirements of any taxing authority or governmental
authority or to determine such compliance and to ensure compliance with the
applicable restrictions or limitations on ownership under Article VII of the
Charter (or any successor provision thereto).

 

9.4           Loan to Value Ratio. Until the earliest of (a) the Initial Public
Offering or (b) November 4, 2022 (unless otherwise consented to or waived by the
Majority Purchasers), the Company shall maintain a Loan to Value Ratio of the
Company not greater than eighty-five percent (85%).

 



12

 

 

9.5           Series A Director.

 

(a)            If the Maximum Offering Amount is subscribed for and raised in
the Offering pursuant to the Purchase Agreements, then from and after the
Closing, subject to the terms and conditions set forth in this Section 9.5, the
holders of Series A Preferred Stock, acting as a separate class, shall have the
right to nominate one (1) individual with the qualifications specified in this
Section 9.5 for election to the Board of Directors (the “Series A Director”),
such nomination subject to review and consent of the Board of Directors or a
designated committee thereof (such consent not to be unreasonably withheld,
conditioned or delayed); provided, however, that the right of the Majority
Purchasers to nominate the Series A Director pursuant to this Section 9.5 shall
terminate upon the earlier to occur of (i) the redemption or conversion to
Common Stock of fifty-percent (50%) or more of the total number of shares of
Series A Preferred Stock issued and outstanding immediately after the Closing,
(ii) such time as the aggregate liquidation preference of all then-outstanding
shares of Series A Preferred Stock represents less than seven and one-half
percent (7.5%) of the total value of all of the Company’s equity securities then
issued and outstanding, or (iii) November 4, 2021. The Series A Director shall
be nominated (i) by the holders of record of shares of Series A Preferred Stock
comprising the Majority Purchasers as of the date of the giving of the Series A
Director Notice (as defined below) and (ii) in accordance with the Series A
Director Notice procedures set forth in this Section 9.5.

 

(b)            Any notice of nomination of the Series A Director pursuant to
Section 9.5(a) (each, a “Series A Director Notice”) must be delivered to or
mailed and received by the Company at the principal executive offices of the
Company as follows: (i) with respect to the initial nomination of the Series A
Director, on or promptly (and in any event not later than five (5) business
days) following the Closing; (ii) at any time that the Common Stock is not
registered under Section 12 of the Exchange Act, not later than the close of
business on a day that is at least twenty (20) calendar prior to the date of the
applicable annual or special meeting of stockholders called for the purpose of
electing directors; provided, however, that if notice of the date of such
meeting is first sent or otherwise given by the Company less than thirty (30)
days prior to the date of such meeting, the Series A Director Notice must be
delivered to or mailed and received by the Company not later than the tenth
(10th) calendar day following the day on which such notice was first sent or
otherwise given by the Company; or (iii) at any time that the Common Stock is
registered under Section 12 of the Exchange Act, at such time as set forth in
the applicable provisions of the Company’s bylaws (as then in effect) governing
stockholder nominations of candidates for election as directors at the
applicable meeting of stockholders called for the purpose of electing directors.
Each Series A Director Notice must be in writing, executed by the requisite
stockholders comprising the Majority Purchasers on the date of the giving of the
Series A Director Notice, and (A) at any time that the Common Stock is
registered under Section 12 of the Exchange Act, must set forth or otherwise
include all information and documents required under the applicable provisions
of the Company’s bylaws (as then in effect) governing stockholder nominations of
candidates for election as directors, and (B) to the extent not otherwise
required by clause (A) above and whether or not the Common Stock is registered
under Section 12 of the Exchange Act, must set forth or otherwise include, as to
the individual proposed to be nominated for election as the Series A Director,
all information and documents that would be required to be disclosed in
connection with solicitations of proxies for election of the proposed Series A
Director as a director in an election contest (even if an election contest is
not involved), or would otherwise be required in connection with such
solicitation, in each case, pursuant to Regulation 14A of the Exchange Act and
the rules and regulations promulgated thereunder. Each Series A Director Notice
must be accompanied by a written consent of the proposed Series A Director to be
named as a nominee and to serve as a director if elected.

 

(c)           To be eligible to be a nominee for election or reelection as a
Series A Director, the proposed Series A Director must deliver (in accordance
with any applicable time periods prescribed for delivery of a Series A Director
Notice under Section 9.5(b)) to the Company at the principal executive offices
of the Company a completed written questionnaire (which questionnaire shall be
provided by the Company upon written request) which accurately and completely
provides such information with respect to the background and qualifications of
the proposed Series A Director as specified in such questionnaire.  If requested
by the Company, the proposed Series A Director must also provide (in accordance
with any applicable time periods prescribed for delivery of notice of
nominations under this Section 9.5) a written representation and agreement, in
the form provided by the Company, that such proposed nominee: (i) is not and
will not become a party to (A) any agreement, arrangement or understanding with,
and has not given any commitment or assurance to, any Person as to how such
proposed Series A Director, if elected as the Series A Director, will act or
vote on any issue or question (a “Voting Commitment”) that has not been fully
disclosed to the Company or (B) any Voting Commitment that could limit or
interfere with such proposed Series A Director’s ability to comply, if elected
as the Series A Director, with such proposed Series A Director’s fiduciary
duties under applicable law, (ii) is not and will not become party to any
agreement, arrangement or understanding with any Person other than the Company
with respect to any direct or indirect compensation, reimbursement or
indemnification in connection with service or action as a director of the
Company that has not been fully disclosed to the Company in writing, (iii) at
any time that the Board of Directors is required under applicable stock exchange
rules and regulations to consist of a majority of independent directors, is and
will continue to be an independent director under applicable laws of the State
of Maryland and such applicable stock exchange rules and regulations, and (iv)
if elected as a director of the Company, will comply with all applicable
corporate governance, conflict of interest, confidentiality and stock ownership
and trading policies and guidelines of the Company.

 



13

 

 

(d)           Upon compliance by the relevant stockholders with the provisions
of this Section 9.5, including the Series A Director Notice, the Company shall
take (or cause to be taken) all necessary action to cause the Series A Director
to be appointed to the Board of Directors promptly following the Closing and
thereafter to be elected at any annual or special meeting of the stockholders of
the Company called for the purpose of electing directors, in each case subject
to the review and consent requirements of Section 9.5(a). In the event that the
Series A Director resigns, is removed or is otherwise unable or unwilling to
serve as a director, the holders of record of shares of Series A Preferred Stock
constituting the Majority Purchasers shall have the sole right to nominate a
successor Series A Director in accordance with the procedures and requirements
of this Section 9.5.

 

(e)           Notwithstanding anything to the contrary herein, in the Charter or
any other governing document of the Company, the Series A Director shall not be
entitled to any compensation in connection with his or her service or action as
a director of the Company, except with respect to reimbursement of reasonable
expenses actually incurred by the Series A Director in the course of the
performance of his or her duties and obligations as a director of the Company;
provided that such expenses are incurred in accordance with all applicable
Company policies and guidelines relating to expenses.

 

10.           Definitions. Unless the context otherwise requires, the terms
defined in this Section 10 shall have the meanings specified for all purposes of
this Agreement. All accounting terms used in this Agreement, whether or not
defined in this Section 10, shall be construed in accordance with GAAP. If the
Company has one or more Subsidiaries, such accounting terms shall be determined
on a consolidated basis for the Company and each of its Subsidiaries, and the
financial statements and other financial information to be furnished by the
Company pursuant to this Agreement shall be consolidated and presented with
consolidating financial statements of the Company and each of its Subsidiaries.

 

“8-K Filing” has the meaning assigned to it in Section 6.2(a) of this Agreement.

 

“Affiliate” has the meaning ascribed to such term in Rule 12b-2 of the General
Rules and Regulations under the Exchange Act.

 

“Agreement” has the meaning assigned to it in the Preamble of this Agreement.

 

“Allocation Instruction” has the meaning assigned to it in Section 2 of this
Agreement.

 

“Anti-Money Laundering Laws” has the meaning assigned to it in Section
5.12(a)(iii) of this Agreement.

 

“Articles Supplementary” has the meaning assigned to it in Section 1 of this
Agreement.

 

“Balance Sheet Date” means the last day of the Company’s most recent fiscal
quarter for which the Company has filed audited annual or interim financial
statements pursuant to the Exchange Act.

 

“Board of Directors” has the meaning assigned to it in Section 4.5 of this
Agreement.

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York are authorized or required by
applicable law to be closed for business.

 

“Charter” has the meaning assigned to it in Section 9.3(b)(vi) of this
Agreement.

 

“Charter Documents” has the meaning assigned to it in Section 4.7 of this
Agreement.

 

“Closing” has the meaning assigned to it in Section 3 of this Agreement.

 

“Closing Date” has the meaning assigned to it in Section 3 of this Agreement.

 

“Commission” has the meaning assigned to it in the Recitals to this Agreement.

 

“Common Stock” has the meaning assigned to it in Section 1 of this Agreement.

 

“Company” has the meaning assigned to it in the Preamble of this Agreement.

 



14

 

 

“Conversion Shares” has the meaning assigned to it in Section 1 of this
Agreement.

 

“Disqualification Events” has the meaning assigned to it in Section 5.11 of this
Agreement.

 

“Escrow Agent” has the meaning assigned to it in the Recitals to this Agreement.

 

“Escrow Account” has the meaning assigned to it in the Recitals to this
Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means U.S. generally accepted accounting principles consistently applied.

 

“Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority, self-regulatory organization or
instrumentality thereof, or any court, judicial, administrative or arbitral body
or public or private tribunal.

 

“Indebtedness” means (a) any indebtedness of the Company, whether or not
contingent, for borrowed money (whether by loan or the issuance and sale of debt
securities evidenced by notes, debentures or similar instruments and including,
reimbursement and all other obligations with respect to surety bonds, letters of
credit and bankers’ acceptances, whether or not matured), (b) any obligations of
the Company evidenced by notes, bonds, debentures or other similar instruments,
(c) any obligations, contingent or otherwise, of the Company under bankers’
acceptances, letters of credit or similar facilities that have been drawn, and
(d) any guarantees made by the Company of any of the foregoing of its
Subsidiaries.

 

“Initial Public Offering” means the consummation of the sale of shares of Common
Stock in a firm commitment underwritten public offering in which the Common
Stock is initially listed or admitted for trading on a national securities
exchange.

 

“Knowledge” means the actual knowledge of any executive officer or director of
the Company.

 

“Legal Proceeding” means any claim, action, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, litigation,
citation, summons, subpoena or investigation of any nature, civil, criminal,
administrative, regulatory or otherwise, whether at law or in equity.

 

“Lien” means any mortgage, pledge, charge, security interest or other similar
encumbrance upon or in any property or assets (including accounts and contract
rights) other than restrictions pursuant to any applicable state or federal
securities laws.

 

“Loan to Value Ratio” means, as of any date, the ratio of (a) the aggregate
principal amount of all Indebtedness of the Company and its Subsidiaries on such
date, plus the aggregate liquidation preference of all then-outstanding shares
of Series A Preferred Stock, Parity Stock and Senior Stock, to (b) the net asset
value of the Company and its Subsidiaries as reasonably determined by, and
calculated through procedures approved by, the Board of Directors.

 

“Majority Purchasers” means the holders of shares of Series A Preferred Stock
that hold in the aggregate a majority of the votes entitled to be cast by the
holders of shares of Series A Preferred Stock issued and outstanding at the time
any such vote, consent or waiver is required under this Agreement.

 

“Material Adverse Effect” means any change, effect, event, circumstance,
occurrence, state of facts or development that, individually or in the aggregate
with other changes, effects, events, circumstances, occurrences, states of facts
or developments taken as a whole, has had or is or would reasonably be expected
to be materially adverse (a) to the business, assets, liabilities, financial
condition or results of operations of the Company and its Subsidiaries, taken as
a whole, or (b) the ability of the Company and its Subsidiaries to timely
consummate the transactions contemplated by this Agreement on or prior to the
Termination Date; provided, however, that, solely with respect to clause (a), no
change, effect, event, circumstance, occurrence or development, individually or
in the aggregate, arising from or related to the following shall, individually
or in the aggregate, constitute a Material Adverse Effect or be taken into
account, individually or in the aggregate, in determining whether a Material
Adverse Effect has occurred, is occurring or is or would reasonably be expected
to occur: (i) conditions affecting the U.S. economy, or any other national or
regional economy of the U.S. economy, (ii) political conditions (or changes in
such conditions), acts of war, sabotage or terrorism, natural disasters,
epidemics or pandemics (including any escalation or general worsening of any of
the foregoing) in the United States, (iii) changes in the financial, credit,
banking or securities markets in the United States (including any disruption
thereof and any decline in the price of any security or any market index), (iv)
changes required by GAAP or other accounting standards (or interpretations
thereof), (v) changes in any applicable laws or other binding directives issued
by any Governmental Entity (or interpretations thereof), (vi) changes that are
generally applicable to the residential real estate industry in which the
Company and its Subsidiaries operate, (vii) any failure by the Company to meet
any internal or published projections, forecasts or revenue or earnings
predictions for any period ending on or after the date of this Agreement or any
decline in the market price or trading volume of the Shares (provided that the
underlying causes of any such failure or decline may be considered in
determining whether a Material Adverse Effect has occurred), (viii) the
negotiation, execution or delivery of this Agreement, the performance by the
Company of its obligations hereunder, or the public announcement (including as
to the identity of the parties) or pendency of the Merger or the other related
transactions, including any litigation arising out of or relating to the this
Agreement or any of the transactions contemplated hereby (provided that this
clause (viii) shall not apply to any representation or warranty to the extent
the purpose of such representation or warranty is to address the consequences
resulting from the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby or to address the consequences of
litigation), (ix) the termination of employment of or by any of the Company’s
officers or other employees after the public announcement of this Agreement, (x)
any action or omitted action taken at the written direction of the Purchaser, or
(xi) any breach, violation or non-performance solely by the Purchaser of any of
its obligations under this Agreement, provided, that the changes, effects,
events, circumstances, occurrences and developments described in clause (i),
(ii), (iii), (iv), (v) or (vi) above shall not be excluded if (and only to the
extent that) they disproportionately affect the Company and its Subsidiaries,
taken as a whole, relative to other companies in the residential real estate
industry that own similar assets in such jurisdiction in which the Company and
its Subsidiaries operate.

 



15

 

 

“Material Contract” means all written and oral contracts, agreements, deeds,
mortgages, leases, subleases, licenses, instruments, notes, commitments,
commissions, undertakings, arrangements and understandings (i) material to the
Company or any Subsidiary which by their terms provides for consideration in
excess of $100,000 annually or $250,000 in the aggregate, or (ii) the breach of
which by the Company or any Subsidiary would reasonably be expected to have a
Material Adverse Effect.

 

“Maximum Offering Amount” has the meaning assigned to it in the Recitals to this
Agreement.

 

“Merger” has the meaning assigned to it in Section 3 of this Agreement.

 

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
August 30, 2019, by and among the Company, SOR PORT Holdings, LLC, a Maryland
limited liability company, SOR PORT, LLC, a Maryland limited liability company
(“Merger Sub”), as amended.

 

“Merger Consideration” has the meaning assigned to it in the Merger Agreement.

 

“Minimum Offering Amount” has the meaning assigned to it in the Recitals to this
Agreement.

 

“Nasdaq” has the meaning assigned to it in Section 4.7 of this Agreement.

 

“New Securities” has the meaning assigned to it in Section 9.3(a) of this
Agreement.

 

“Non-U.S. Person” has the meaning assigned to it in Section 5.13 of this
Agreement.

 

“OFAC” has the meaning assigned to it in Section 5.12(a)(iii) of this Agreement.

 

“Offering” means the offering and sale of Series A Preferred Stock by the
Company to the Purchasers pursuant to the Purchase Agreements.

 

“Offering Notice” has the meaning assigned to it in Section 9.3(c) of this
Agreement.

 

“Parent” has the meaning assigned to it in the Recitals to this Agreement.

 

“Parity Stock” means any class or series of shares of capital stock of the
Company ranking on a parity with the Series A Preferred Stock, as to the payment
of dividends and as to distribution of assets upon liquidation, dissolution or
winding up, whether or not the dividend rates, dividend payment dates or
redemption or liquidation prices per Share thereof be different from those of
the Series A Preferred Stock, if the holders of such class or series and the
Series A Preferred Stock shall be entitled to the receipt of dividends and of
amounts distributable upon liquidation, dissolution or winding up in proportion
to their respective amounts of accrued and unpaid dividends per Share or
liquidation preferences, without preference or priority one over the other.

 



16

 

 

“Per Share Purchase Price” has the meaning assigned to it in Section 2 of this
Agreement.

 

“Person” means and includes any natural person, corporation, business trust,
association, company, partnership, joint venture, limited liability company and
other entity and government and agency and political subdivision.

 

“Preemptive Rights” has the meaning assigned to it in Section 9.3(a) of this
Agreement.

 

“Preferred Stock” has the meaning assigned to it in Section 4.2(a) of this
Agreement.

 

“Purchase Agreements” has the meaning assigned to it in the Recitals to this
Agreement.

 

“Purchaser” has the meaning assigned to it in the Preamble of this Agreement and
shall include any Affiliates of the Purchaser.

 

“Purchaser Representative” has the meaning assigned to it in the Preamble to
this Agreement.

 

“Purchasers” means, collectively, the Purchasers under this Agreement and the
other Purchase Agreements.

 

“Questionnaire” has the meaning assigned to it in Section 5.6 of this Agreement.

 

“Regulation D” has the meaning assigned to it in the Recitals to this Agreement.

 

“SDAT” has the meaning assigned to it in Section 1 of this Agreement.

 

“Securities Act” has the meaning assigned to it in the Recitals to this
Agreement.

 

“Senior Stock” means any class or series of shares of capital stock of the
Company ranking senior to the Series A Preferred Stock, as to the payment of
dividends and as to distribution of assets upon liquidation, dissolution or
winding up, if the holders of such class or series shall be entitled to the
receipt of dividends or of amounts distributable upon liquidation, dissolution
or winding up, as the case may be, in preference or priority to the holders of
the Series A Preferred Stock.

 

“Series A Director” has the meaning assigned to it in Section 9.5(a) of this
Agreement.

 

“Series A Director Notice” has the meaning assigned to it in Section 9.5(b) of
this Agreement.

 

“Series A Preferred Stock” has the meaning assigned to it in the Recitals to
this Agreement.

 

“SFPF” has the meaning assigned to it in Section 5.12(a)(v) of this Agreement.

 

“Shares” has the meaning assigned to it in Section 1 of this Agreement.

 

“Subsidiary” means any corporation, association trust, limited liability
company, partnership, joint venture or other business association or entity (i)
at least 50% of the outstanding voting securities of which are at the time owned
or controlled directly or indirectly by the Company or (ii) with respect to
which the Company possesses, directly or indirectly, the power to direct or
cause the direction of the affairs or management of such Person.

 

“Termination Date” has the meaning assigned to it in Section 8.1(b) of this
Agreement.

 

“Total Purchase Price” has the meaning assigned to it in Section 2 of this
Agreement.

 

“Transaction Documents” means this Agreement and all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

 

“United States” has the meaning assigned to it in Section 5.13 of this
Agreement.

 



17

 

 

“Voting Commitment” has the meaning assigned to it in Section 9.5(c) of this
Agreement.

 

11.          Enforcement.

 

11.1.        Cumulative Remedies. None of the rights, powers or remedies
conferred upon the Purchaser on the one hand or the Company on the other hand
shall be mutually exclusive, and each such right, power or remedy shall be
cumulative and in addition to every other right, power or remedy, whether
conferred by this Agreement or now or hereafter available at law, in equity, by
statute or otherwise.

 

11.2.        No Implied Waiver. Except as expressly provided in this Agreement,
no course of dealing between the Company and the Purchaser or any other holder
of shares of the Company’s capital stock and no delay in exercising any such
right, power or remedy conferred hereby or now or hereafter existing at law in
equity, by statute or otherwise, shall operate as a waiver of, or otherwise
prejudice, any such right, power or remedy.

 

11.3.        Representations and Warranties. The representations and warranties
of the Company and the Purchaser contained in or made pursuant to this Agreement
shall survive the execution and delivery of this Agreement and the Closing and
shall in no way be affected by any investigation or knowledge of the subject
matter thereof made by or on behalf of the Purchaser or the Company.

 

12.         Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
which shall be publicly disclosed by the Company in any press release to be
issued, or 8-K Filing to be filed, pursuant to Section 6.2 herein, the Company
covenants and agrees that it and its Subsidiaries shall use reasonable best
efforts to ensure that it does not provide the Purchaser or its agents or
counsel with any information the Company believes constitutes material
non-public information without the prior express permission of the Purchaser
after being informed by the Company of such belief and of the general nature of
the information. The Company understands and confirms that the Purchaser shall
be relying on the foregoing covenant in effecting transactions in securities of
the Company.

 

13.          Miscellaneous.

 

13.1.        Waivers and Amendments. Upon the approval of the Company and the
written consent of the Majority Purchasers, the obligations of the Company and
the rights of the Purchaser under this Agreement may be waived (either generally
or in a particular instance, either retroactively or prospectively and either
for a specified period of time or indefinitely). Neither this Agreement, nor any
provision hereof, maybe changed, waived, discharged or terminated orally or by
course of dealing, but only by an instrument in writing executed by the Company
and the Majority Purchasers.

 

13.2.        Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed delivered (a) when
delivered, if delivered personally; (b) four Business Days after being sent by
registered or certified mail, return receipt requested, postage prepaid; (c) one
Business Day after being sent via a reputable nationwide overnight courier
service guaranteeing next business day delivery; or (d) when receipt is
acknowledged, in the case of facsimile or email, in each case to the intended
recipient as set forth below:

 

If to the Company:

 

Pacific Oak Residential Trust, Inc.

c/o Pacific Oak Capital Advisors LLC

3200 Park Center Drive, #600

Costa Mesa, CA 92626

Attention: T. Jeremiah Healey, Michael Gough, and Michael Bender

Email: Jeremy.Healey@batterypoint.com

Email: Michael.Gough@batterypoint.com

Email: Mbender@pac-oak.com

 

with a copy to (which shall not constitute notice):

 

DLA Piper LLP (US)
4141 Parklake Avenue, Suite 300
Raleigh, NC 27612-2350
Attention: Robert Bergdolt and Penny J. Minna
Email: Rob.Bergdolt@us.dlapiper.com
Email: Penny.Minna@us.dlapiper.com

 



18

 

 

If to the Purchaser:

 

As set forth on the signature page hereto

 

If to the Purchaser Representative:

 

Xiaofan Bai

Allied Fortune Management Limited

3/F, 169 Yuanmingyuan Road

Shanghai, People’s Republic of China
Attention: baixiaofan@alliedfortune.com

 

or at such other address as the Company, the Purchaser or the Purchaser
Representative may specify by written notice to the other parties hereto in
accordance with this Section 13.2.

 

13.3.        No Waivers. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

13.4.        Successors and Assigns. All the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective parties hereto, the successors and permitted assigns of the
Purchaser and the successors of the Company, whether so expressed or not. None
of the parties hereto may assign its rights or obligations hereof without the
prior written consent of the Company, except that the Purchaser may, without the
prior consent of the Company, assign its rights to purchase the Shares hereunder
to any of its Affiliates (provided such Affiliate agrees in writing to be bound
by the terms of this Agreement and makes the same representations and warranties
set forth in Section 5 hereof). This Agreement shall not inure to the benefit of
or be enforceable by any other Person.

 

13.5.        Headings. The headings of the Sections and paragraphs of this
Agreement have been inserted for convenience of reference only and do not
constitute a part of this Agreement.

 

13.6.        Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland without regard to its
conflict of law principles.

 

13.7.        Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in the
Circuit Court for Baltimore City, Maryland, or, if that court does not have
jurisdiction, the U.S. District Court for the District of Maryland, Baltimore
Division, and each of the parties hereby consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 13.2 shall be deemed
effective service of process on such party.

 

13.8.        Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
with the same effect as if all parties had signed the same document. All such
counterparts (including counterparts delivered by facsimile or other electronic
format) shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. This Agreement shall become effective
when each party hereto shall have received counterparts hereof signed by all of
the other parties hereto.

 

13.9.        Entire Agreement. This Agreement contains the entire agreement
among the parties hereto with respect to the subject matter hereof and thereof
and, except as set forth below, such agreements supersede and replace all other
prior agreements, written or oral, among the parties hereto with respect to the
subject matter hereof and thereof. Notwithstanding the foregoing, this Agreement
shall not supersede any confidentiality or other non-disclosure agreements that
may be in place between the Company and the Purchaser.

 



19

 

 

13.10.     Severability. If any provision of this Agreement shall be found by
any court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.

 

13.11.      Purchaser Representative.

 

(a)            By executing this Agreement, the Purchaser hereby constitutes and
appoints the Purchaser Representative as representative, agent and attorney in
fact for and on behalf of the Purchaser in connection with the Offering. Without
limiting the generality of the foregoing, the Purchaser Representative shall
have full power and authority, on behalf of the Purchaser and his, her or its
successors and assigns, to (a) interpret the terms and provisions of this
Agreement and the documents to be executed and delivered by the Purchaser in
connection with the Escrow Agreement, (b) execute and deliver and receive
deliveries of all agreements, instructions, certificates, statements, notices,
approvals, extensions, waivers, undertakings, amendments, and other documents
required or permitted to be given in connection with the consummation of the
transactions contemplated by the Escrow Agreement, (c) receive service of
process in connection with any claims under the Escrow Agreement, (d) agree to,
negotiate, enter into settlements and compromises of, assume the defense of
claims, and demand arbitration and comply with orders of courts and awards of
arbitrators with respect to such claims, and to take all actions necessary or
appropriate in the judgment of the Purchaser Representative for the
accomplishment of the foregoing, (e) give and receive notices, and
communications under the Escrow Agreement, (f) distribute the Escrow Property
and any earnings and proceeds thereon, and (g) take all actions necessary or
appropriate in the judgment of the Purchaser Representative on behalf of the
Purchaser in connection with this Agreement and the Escrow Agreement.

 

(b)            The Purchaser Representative will incur no liability of any kind
with respect to any act done or omitted by the Purchaser Representative acting
in good faith in its capacity as the Purchaser Representative hereunder, and any
act taken or omitted to be taken pursuant to the advice of counsel will be
conclusive evidence of such good faith. The Purchaser, jointly and severally
with all other Purchasers, shall (i) indemnify, defend and hold harmless the
Purchaser Representative from and against any and all losses, claims, damages,
penalties, judgments, fines, actions, awards and other liabilities (whether
direct, joint and several or otherwise) as and when incurred by the Purchaser
Representative and (ii) fully reimburse the Purchaser Representative for any and
all reasonable, out-of-pocket fees, costs, expenses and disbursements (in all
such cases, whether legal or otherwise) as and when actually incurred by the
Purchaser Representative, in each case, arising out of or in connection with any
act done or omitted by the Purchaser Representative acting in good faith in its
capacity as the Purchaser Representative hereunder. The foregoing indemnities
will survive the Closing and the termination of this Agreement.

 

(Signature Page Follows)

 



20

 



 

 

IN WITNESS WHEREOF, the Purchaser hereto has caused this Series A Preferred
Stock Purchase Agreement to be duly executed as of the day and year below
written.

 

PURCHASER:   Purchaser Name:     (please print or type)     Signature:          
Name and Title/Capacity (if entity):     (please print or type)     Date:      
    Co-Owner Name (if applicable)     (please print or type)     Co-Owner
Signature (if applicable):           Date:       No. of Shares of Series A
Preferred Stock to be Purchased:       Total Purchase Price (cash): $

  Name in which Shares of Series A Preferred Stock are to be registered (if
different than above):     If an entity, the name and title of one or more other
authorized officers or other representatives for the Purchaser:    

 

If an individual Purchaser, please indicate the form of ownership desired for
the Shares of Series A Preferred Stock:

 

___ Individual ___ Joint Tenants with Right of Survivorship ___Tenants in Common
___ Qualified Trust

 

___Custodian for:       Country or State of Residence:       Address:          
            Phone Number:       E-Mail Address:       SSN or Tax ID No.:

 

 

(continued on next page)

 





(Purchaser Signature Page to Series A Preferred Stock Purchase Agreement)

 





 

 

Payment by: ¨ Wire Transfer  ¨ Certified or Cashier’s Check  ¨ Allocation of
Merger Consideration               $______________________________      
                 (allocated amount)

 



INSTRUCTIONS:

 

This page must be completed and returned in accordance with the instructions
below.

 

(1)Please check the appropriate box above to indicate the form of payment for
the shares of Series A Preferred Stock that you have agreed to purchase in the
Offering. If only a portion of the Total Purchase Price will be paid by
allocation of your Merger Consideration, please indicate the manner of payment
for the balance.

 

(2)If paying by wire transfer, please use the following wire instructions:

 

ABA Routing Number:  122016066 SWIFT Code:  CINAUS6L Bank Name:  City National
Bank Bank Address:  4275 Executive Sq., #101, La Jolla, CA 92037 Name on Bank
Account:  Reven Housing REIT, Inc. Account Number (DDA):  #027-432-956 Account
Address:  875 Prospect St., Suite 304, La Jolla, CA 92037

 

(3)If paying by certified or cashier’s check, please make your check payable to:

 

Pacific Oak Residential Trust, Inc.

 

(4)If allocating all or any portion of your Merger Consideration towards payment
for the shares of Series A Preferred Stock, please specify the allocated amount
on the line below the applicable box above.

 

ACKNOWLEDGMENTS:

 

The Purchaser hereby acknowledges and agrees that if the Purchaser has allocated
all or any portion of the Merger Consideration towards payment for the shares of
Series A Preferred Stock purchased by the Purchaser in the Offering, then the
total amount of Merger Consideration payable to the Purchaser pursuant to the
Merger Agreement will be reduced by the allocated amount. The Purchaser hereby
directs that such allocated amount be deposited in the Escrow Account with the
Escrow Agent. The Purchaser acknowledges and agrees that (i) if the Offering is
consummated, the allocated amount will be released to the Company as payment for
the shares of Series A Preferred Stock purchased by the Purchaser in the
Offering, and (ii) if the Offering is not consummated for any reason and this
Agreement has been terminated in accordance with its terms, the allocated amount
will be released to the Paying Agent for distribution to the Purchaser in
accordance with the terms of the Merger Agreement.

 

The Purchaser hereby further acknowledges and agrees that if the Purchaser
requests that any amounts released to the Paying Agent for distribution to the
Purchaser (as described above) be paid to the Purchaser by means of a wire
transfer, such amounts will be reduced by a wire transfer fee equal to
approximately $150 per wire.

 





(Purchaser Signature Page to Series A Preferred Stock Purchase Agreement)

 







 

 

IN WITNESS WHEREOF, the Company has caused this Series A Preferred Stock
Purchase Agreement to be duly executed and accepted as of the day and year below
written.

 

 

COMPANY:

 

PACIFIC OAK RESIDENTIAL TRUST, INC.

 

 

By:           Name:           Title:    

 

 

Executed and Accepted as of this ___ day of _________________, 2019 for
________________ Shares of Series A Preferred Stock.

 



(Company Signature Page to Series A Preferred Stock Purchase Agreement)

 





 



 

IN WITNESS WHEREOF, for the limited purposes of Section 8.2 and Section 13.11 of
this Agreement, the Purchaser Representative has caused this Series A Preferred
Stock Purchase Agreement to be duly executed and accepted as of the day and year
below written.

 

 

PURCHASER REPRESENTATIVE:           Xiaofan Bai  

 



(Purchaser Representative Signature Page to Series A Preferred Stock Purchase
Agreement)

 





 